Rolapp, J.:
In this action the plaintiff, Joseph H. Goddard, on the 13th day of August, 1891, brought an action in the district court of the Third Judicial District of Utah against John W. Young and the Utah Central Railway Company to recover the sum of $7,409.65. On the same day he caused *379to be issued a writ of attachment from said court, which was directed to the United States marshal for the territory of Utah, and commanded him. to attach the property of the defendants in said suit, John W. Young and the Utah Central Railway Company, sufficient to satisfy the plaintiff’s demand. On the 14th of August, 1891, this writ of attachment and the summons 'thereon issued were delivered to one A. G. Dyer, who was then a duly appointed, qualified, and acting deputy United States marshal. On the day last mentioned the Rio Grande Western Railway Company had in their possession and under their control about 1,000 tons of steel rails and 88 box cars, consigned to John W. Young, one of the defendants in said action. The defendant herein Elias H. Parsons, under and by virtue of the said Avrit of attachment, served a writ of garnishment upon the Rio Grande Western Railway Company, and made his return on the writ, reciting the fact that he had garnished the above-named property, and attached to it a statement from the Rio Grande Western Railway, in which they admitted that they had the property in their possession, and that it was consigned as freight to the defendant John W. Young, and also asserted that they held a prior lien on said property for freight, demurrage, and storage, amounting to $34,627.37, and that they held said property under said lien until the said sum was paid. They also stated that they had no knowledge as to whether the John W. Young to Avhom the property Avas consigned Avas the same John W. Young as mentioned in the attachment as the defendant therein. Subsequently the railroad company sold a sufficient quantity of the property to satisfy their charges, leaving a balance of 216 tons of steel rails, which the. United States marshal obtained from the railway company, and sold the same under and-by virtue of the execution which was issued to him upon another judgment. Thereupon the plaintiff brought this action against Elias H. *380Parsons as United States marshal, and against tbe other defendants as his bondsmen, for- failing to perform his duty as such marshal. To this complaint the defendants demurred on the ground that the same does not state facts sufficient to constitute a cause of action.
The principal question presented in this case is whether the service of the writ of attachment by garnishment places upon the officer serving the writ the duty of safely keeping the property for the benefit of the attaching creditor. In this case it must be presumed that in serving the writ by garnishing the railway company the officer did so by direction of the plaintiff, as provided by section 3314, Comp. Laws Utah. That being the case, the officer had discharged his full duty to the plaintiff when he garnished the company and made return thereof upon his writ. So far as the property in dispute was concerned, the writ was then functus officio, and the officer who served it was charged with no further duty in regard to the property, and could not then be guilty of any neglect respecting it. What we term “garnishment” is substantially what in Massachusetts and other New England states is known as the “ trustee process.” It is so termed because by process of law the holder of the property of the debtor is constituted a trustee of the property for the creditor. Our statute directs how this shall be done. As a preliminary, there must be a complaint, affidavit, and bond filed by the creditor, and the writ issued by the court; then service of the writ must be made upon the holder of the property. There the duty of the officer with the writ ends, unless the garnishee deliver ‘up the property to the officer, or the garnishee is brought into court upon complaint, and required to deliver the property to the officer. Comp. Laws, §§ 3315-3317. In this case neither of these was done. The officer was not the attorney for the plaintiff, but the ■officer of the court serving its process, and when the writ *381was served by garnishment and returned into court he had nothing further to do with the writ or the property in the hands of the garnishee. The plaintiff had directed the officer to garnish the railway company instead of seizing the property, and it must be presumed that the plaintiff was not willing to seize the property and contest the lien of the company, but preferred to make the company his . trustee, and have his remedy against it. If he neglected to take the necessary steps to hold the trustee, he should not be rewarded therefor by a judgment against the officer who properly served the writ as directed.
Suppose an execution against the same defendants had been placed in the officer’s hands the day after he returned the writ of attachment, or the day after he had served the writ of attachment by garnishing the railway company, and the judgment creditor had denied the lien of the railway company, contending that the property was the property of the defendants, free of all liens, and had instructed the officer to levy the execution by seizing the property itself, preferring to contest the lien to taking chances of a judgment against the holder of the property as garnishee for the reason that the garnishee might be of doubtful responsibility, it would be the right of the creditor to have the execution levied upon the property, and it would be the duty of the officer to so levy it. Hibbard v. Zenor, 75 Iowa, 471, 39 N. W. 714; Thomas v. Manufacturing Co., 76 Iowa, 735, 39 N. W. 874. If the railway company or any other person should claim the property levied upon, the rights of the parties could be tried summarily; but even if decided against the execution creditor, the officer would be bound ta keep the property under levy, if indemnified. Comp. Laws, § 3427. In this case the writ of attachment was levied by garnishing the railway company, August 14, 1891. The railway company made a statement September 4, 1891. The writ was re*382turned September 15, 1891. Under the garnishment the officer did not take or become entitled to the possession of the property. 2 Waite, Attach. § 338; 8 Am. & Eng. Enc. Law, 1197-1201.
The complaint also discloses that the marshal, subsequent to the return of the writ of attachment and the sale of the greater part of the property by the railway company to satisfy its lien, was given a writ of execution against the owners of 216 tons of rails, and directed to levy the writ by seizing the rails. He did so as directed, sold the rails upon the execution, as was his duty. With the writ of attachment returned, he owed no duty to the plaintiff, and when the execution was placed in his hands it was his duty to levy it as he did. If the plaintiff has suffered, it is through his own neglect in failing to proceed to hold the railway company as garnishee, or through the fault of the railway company in discharging its duty to the plaintiff as garnishee; but in neither case could the marshal or his bondsmen be called upon to make good the loss.
There are other points presented in this case, but, as the determination of this point would seem to be decisive of the case, it becomes unnecessary to pass upon those points. Judgment of the lower court affirmed.
Baetoh and KING, JJ., concur.